Citation Nr: 0215205	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  95-01 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran had active service from March 1941 to February 
1964.  He died in November 1993.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Therein, the RO denied the appellant 
dependency and indemnity compensation (DIC) under two 
theories of entitlement, the first being for the service-
connected death of a veteran, under 38 U.S.C.A. § 1310, and 
the second being for the non-service-connected death of a 
veteran who was rated as totally disabled due to service-
connected disability for at least ten years prior to death, 
under 38 U.S.C.A. § 1318.  Basic eligibility to educational 
assistance benefits under 38 U.S.C. Chapter 35 was 
established by the RO in December 1993.

The appellant's central contention has been that the veteran 
was exposed to ionizing radiation during service and, as a 
result, developed the metastatic malignant melanoma which 
caused his death.  It is not clear from the appellant's 
written submissions whether she wishes to advance her appeal 
for DIC under section 1318.  The Board notes that, in a July 
2002 Statement of Accredited Representative in Appealed Case, 
the representative mentioned DIC in addition to service 
connection for cause of death, which arguably indicates a 
desire to pursue DIC under both sections 1310 and 1318.  The 
Informal Hearing Presentation of September 2002 appears to 
argue only service connection for the cause of death.

Resolving this ambiguity in favor of the appellant, the Board 
will assume that she does wish to pursue her appeal on the 
issue of entitlement to DIC under 38 U.S.C. § 1318, even 
though the veteran was not rated totally disabled for the 
statutory period.  Effective August 23, 2001, the Board has 
imposed a temporary stay on the adjudication of these claims 
in accordance with the directions of the United States Court 
of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, 00-7096,
00-7098 (Fed. Cir. Aug.16, 2001).  In that decision, the 
Federal Circuit directed the Department to conduct expedited 
rulemaking to clarify certain inconsistencies in VA 
regulations (38 C.F.R. §§ 3.22, 20.1106) as to the issue of 
hypothetical entitlement to a total disability rating prior 
to a veteran's death.  The temporary stay on the adjudication 
of certain 38 U.S.C. § 1318 claims, including the claim in 
this case, will remain in effect pending the completion of 
the directed rulemaking.


FINDINGS OF FACT

1.  The veteran died in November 1993; the cause of death 
listed on his death certificate is cardiopulmonary arrest.  
Metastatic malignant melanoma is listed as a condition 
leading to the immediate cause of death.  

2.  At the time of death, the veteran had established service 
connection for traumatic arthritis of the cervical spine, 
postoperative with C5-6 radiculopathy, rated as 40 percent 
disabling; degenerative changes of the lumbar and thoracic 
spine with S1 radiculopathy, rated as 40 percent disabling; 
and residuals of a hemorrhoidectomy and appendectomy, both 
evaluated as noncompensable.  The veteran was found to be 
entitled to individual unemployability from February 1988.  

3.  A malignant melanoma was not manifested in service or 
within one year following the veteran's discharge from active 
service, nor is a malignant melanoma shown to be related to 
any exposure to ionizing radiation in service.  


CONCLUSIONS OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the veteran's death, nor may 
any disease involved in the veteran's death be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1310, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a response to a request for information from VA, the 
Department of the Navy in March 1980 reported that the 
veteran was stationed aboard the U.S.S. Mount Mckinley during 
the Operation Sandstone nuclear tests.  Sandstone was a 
three-detonation atmospheric nuclear test series which 
occurred at Eniwetok Atoll on April 15, May 1, and May 15, 
1948.  

A claim seeking service connection for keratosis, claimed in 
part as due to exposure to ionozing radiation in service, was 
denied by the Board by decision issued in December 1981.

In April 1992, the veteran filed a claim seeking service 
connection for melanoma as secondary to ionizing radiation 
exposure during Operation Sandstone at Eniwetok Atoll in 
1948.  In April 1992, the RO asked the veteran a series of 
questions regarding his exposure to ionizing radiation during 
his service.  In a June 1992 response, exposure to atomic 
radiation exposure during Operation Sandstone in 1948 was 
reported.  

Service connection for melanoma secondary to radiation 
exposure was denied by the RO in a November 1992 rating 
determination.  Notwithstanding that decision as to the 
veteran's claim, the Board will address this issue on a de 
novo basis as to the claim of the veteran's surviving spouse.

The veteran died in November 1993; the cause of death listed 
on his death certificate is cardiopulmonary arrest.  
Metastatic malignant melanoma was listed as a condition 
leading to the immediate cause of death.  No autopsy was 
performed.  

The appellant filed a claim seeking service connection for 
the cause of the veteran's death in November 1993.  In 
November 1996, the Board remanded this case to the RO for 
additional evidentiary development.  

In a response for additional information, the Nuclear Test 
Personnel Review, Defense Special Weapons Agency, a component 
of the Department of Defense (DOD), in January 1997 confirmed 
that the veteran was present at Operation Sandstone, a United 
States atmospheric nuclear test series conducted in the 
Pacific in 1948.  A history of the U.S.S. Mount Mckinley was 
attached.  A search of dosimetry data was reported to have 
revealed no record of radiation exposure for the veteran.  
However, a scientific dose reconstruction analysis indicated 
that the veteran would have received a probable dose of 0.04 
rem gamma (with an upper bound of 0.08 rem gamma).  In 
addition, a scientific dose reconstruction analysis indicates 
that, due to the distance of the veteran from Ground Zero, he 
had virtually no potential for exposure to neutron radiation.  
The Defense Special Weapons Agency further stated, in 
pertinent part:  

Internally deposited radioisotopes in the 
body at levels associated with those 
experienced at atmospheric nuclear testing 
would present minimal dose to the skin.  
Moreover, there is no evidence to suggest 
that skin cancer is associated with radiation 
doses (external or internal) at the levels 
received by participants in atmospheric 
nuclear testing.  Studies of medical 
treatment involving high, large-area skin 
doses have implied a quantitative 
relationship in exposures on the order of 
1000 rem and statistical increases in skin 
cancer, but these dose levels are at least 
two orders of magnitude above those received 
by almost all nuclear test participants.  

A July 2000 report from the Defense Threat Reduction Agency, 
of DOD, also confirmed the veteran's presence during 
Operation Sandstone.  A search of dosimetry data revealed no 
record of radiation exposure for the veteran.  Scientific 
dose reconstruction was noted to indicate that the veteran 
would have received a probable dose of 0.04 rem gamma 
(0.1 rem rounded) (upper bound of 0.1 rem gamma).  The dose 
to the skin (scalp, forehead, and nose) was indicated to have 
been 0.4 rem.  Submitted with this report was an executive 
summary from a National Academy of Sciences report that 
addressed the accuracy of radiation exposure information 
provided to VA.  Copies of this report were provided to the 
appellant and her representative.  

In November 2000, the Director of VA's Compensation and 
Pension (C&P) Service submitted a request for a radiation 
review to the VA Under Secretary for Health, pursuant to 
38 C.F.R. § 3.311.  A synopsis of the information provided 
was submitted to the Under Secretary for Health, reporting 
that the veteran had participated in Operation Sandstone and 
that scientific dose reconstruction indicated the veteran 
would have received a probable dose of 0.04 rem gamma (0.1 
rem rounded) with an upper bound of 0.1 rem gamma.  The dose 
to the veteran's skin (scalp, forehead, and nose) was 
0.4 rem.  It was also reported that a biopsy of the veteran's 
right forearm lesion in September 1980, some 33 years after 
the veteran's exposure to ionizing radiation, had resulted in 
the pathological diagnosis of superficial invasive well-
differentiated squamous cell carcinoma.  It was reported that 
wide excision of the primary biopsy site was performed in 
September 1980.  It was further noted that, in April 1992, 
some 45 years after the veteran's exposure to ionizing 
radiation, the veteran was reported to have undergone biopsy 
of a scalp lesion said to have been present for 1 to 2 
months; wide excision of a malignant melanoma of the occiput 
was performed in April 1992; pathology diagnosed nodular 
malignant melanoma.  It was also reported that the veteran 
had died in November 1993 from cardiopulmonary arrest due to 
metastatic malignant melanoma.  The C&P Director requested 
the Under Secretary to review the available records and 
furnish an opinion as to whether it is likely, unlikely, or 
at least as likely as not that the veteran's squamous cell 
carcinoma of the right forearm and malignant melanoma were 
results of exposure to ionizing radiation in service.  

In a November 2000 response, the VA Chief Public Health and 
Environmental Hazards Officer stated that the risk of 
malignant melanoma from exposure to ionizing radiation is not 
clear.  The doctor indicated that clinical studies have 
suggested that high radiation therapy doses may cause this 
form of skin cancer.  However, national and international 
publications on radiation risks were reported not to give 
explicit risk factors for radiation-induced malignant 
melanomas, or state that the association is equivocal.  Among 
Japanese atomic bomb survivors, a large excess relative risk 
point estimate for malignant melanomas was found, but this 
was statistically "nonsignificant."  It was the opinion of 
the Chief Public Health and Environmental Hazards Officer 
that it is unlikely that the veteran's malignant melanoma or 
squamous cell skin cancer can be attributed to exposure to 
ionizing radiation in service. 

In November 2000, the Director of the Compensation and 
Pension Service, in light of the report cited above, found 
that following a review of the evidence in its entirety it 
was his opinion that there was no reasonable possibility that 
the veteran's malignant melanoma or squamous cell skin cancer 
was a result of occupational exposure to ionizing radiation 
during military service.  

A supplemental statement of the case was issued by the RO in 
June 2002.  The appellant's representative submitted written 
argument in July and September 2002.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
statement of the case (SOC) and supplemental SOCs provided by 
the RO in March 1994, May 1996, and June 2002, respectively, 
the appellant has been given notice of the information and/or 
medical evidence necessary to substantiate her claim.  
Likewise, she has also been given notice that VA has a duty 
to assist her in obtaining any evidence that may be relevant 
to this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  In 
fact, because of the highly technical nature of this claim, 
VA has secured significant evidence from DOD, as well as 
medical advice from the Chief Public Health and Environmental 
Hazards Officer.  The veteran and her representative have 
been kept apprised of this evidence, and have had the 
opportunity to offer comment or rebuttal at their option.  It 
thus appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims folder, and that neither she nor 
her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal. 

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service Connection for Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or  contributed 
substantially or materially to cause death.   38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  The law provides that service 
connection will be granted for a disease or disability if it 
is shown that the veteran suffered from such disease or 
disability and that it resulted from an injury suffered or 
disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Certain diseases, 
including malignant tumors, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38  U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's individually noncompensable service-connected 
hemorrhoidectomy and appendectomy disabilities, and his 
service-connected lumbar, thoracic and cervical spine 
disorders, rated at a combined schedular rating of 60 
percent, had no association with his death or with his death-
causing carcinoma.  No such contention has ever been raised.  
While the veteran was found individually unemployable from 
February 1988, there is also no contention that his 
unemployability, per se, caused or contributed substantially 
or materially to his terminal disease.  There is no evidence 
of cancer in service, or of a tumor in the first post-service 
year (so as to warrant presumptive service connection for 
such a disability as a chronic disorder under 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309).  There has been a 
lapse of many years between the veteran's separation from 
service in 1964 and his first treatment for the disorder that 
caused his death.  The U.S. Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  

It is contended that the malignant melanoma was caused by his 
exposure to ionizing radiation during his service during the 
nuclear weapons test program.  For a veteran who was exposed 
to ionizing radiation during service, service connection for 
a condition that is claimed to be attributable to such 
service may be established in one of three different ways.

First, a presumption of service connection may be granted for 
a "radiation-exposed veteran" if certain statutory 
requirements are satisfied regarding the circumstances of the 
claimed exposure.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d), amended by 67 Fed. Reg. 3,612-616 (Jan. 25, 2002) 
effective March 26, 2002 (adding cancers of the bone, brain, 
colon, lung, and ovary to the list of diseases that may be 
presumptively service-connected).  A radiation-exposed 
veteran means a veteran who, while serving on active duty, 
participated in a "radiation- risk activity" as defined in 
38 C.F.R. § 3.309(d)(3)(ii).  Those activities involve onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device or military duty involving the occupation 
of Japan during the period from August 6, 1945, to July 1, 
1946.  See 67 Fed. Reg. 3,612-3,616 (Jan. 25, 2002) (amending 
the definition of "radiation risk" to include the veteran's 
presence at certain other locations).

Second, under 38 C.F.R. § 3.311, a veteran who meets certain 
specified conditions, including exposure to ionizing 
radiation in service, may be granted service connection for 
one of the 24 categories of disorders listed therein.  
Section 3.311 specifies certain procedures to be followed in 
developing and adjudicating such a claim.

Third, where competent evidence is presented which traces 
causation of the claimed disability to a condition or event 
during service, direct service connection can be established, 
without the need to meet the conditions for the presumptions 
above, under 38 U.S.C.A. §§1110, 1131 and 38 C.F.R. § 3.303.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996); aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997); cert. denied, 
118 S. Ct. 1171 (1998).  See also McGuire v. West, 11 Vet. 
App. 274 (1998)

As noted above, melanoma was not manifested in service or in 
the first post-service year.  Consequently, direct service 
connection for such a disability (i.e., on the basis that it 
was first manifested in service) or service connection on a 
presumptive basis under 38 U.S.C.A. § 1112 is not warranted.  

Regarding the appellant's theory that the melanoma resulted 
from exposure to ionizing radiation in service, it has been 
confirmed that the veteran was a participant in Operation 
Sandstone during his active service.  Accordingly, under 
§ 3.311(b), the RO attempted to ascertain whether or not the 
veteran's malignancy was caused by this exposure.  The RO has 
obtained a radiation dose estimate that has been reviewed, 
along with other pertinent facts, by the VA Chief Public 
Health and Environmental Hazards Officer.  When presented 
with the question of whether it is likely, unlikely, or at 
least as likely as not that a malignancy claimed by the 
veteran (now through his surviving spouse) resulted from 
exposure to ionizing radiation in service, it was the opinion 
of that medical professional that it is unlikely that the 
veteran's malignant melanoma or squamous cell skin cancer can 
be attributed to exposure to ionizing radiation in service.

The Board finds the opinion of the Chief Public Health and 
Environmental Hazards Officer to be entitled to great 
probative weight, and no countervailing medical or scientific 
evidence has been identified or produced by the appellant to 
associate the veteran's cancer to his exposure to ionizing 
radiation in service.  The Board finds that in light of the 
November 2000 medical opinion and the medical evidence of 
record, the preponderance of the evidence is against this 
claim under the special statutory and regulatory procedures 
and presumptions embodied in 38 U.S.C.A. § 1112(c), 38 C.F.R. 
§ 3.309(d); and 38 C.F.R. § 3.311.  In light of Combee, the 
Board has also considered the claim under the traditional 
rules pertaining to direct service connection, as to whether 
the disease that caused the veteran's death can otherwise be 
ascribed to his active service, under 38 U.S.C.A. §§ 1110, 
1112, 1131 and 38 C.F.R. § 3.303(d).  However, for 
essentially the same reasons articulated above, the Board 
finds no basis for awarding service connection for the fatal 
melanoma based on direct causation.  

The Board is cognizant and appreciative of the veteran's 
lengthy period of active military service, spanning World War 
II and the post-war period up to the Vietnam era, as well as 
his participation in the nuclear weapons test program.  
However, based upon the record on appeal, there is no 
competent evidence supporting the appellant's theory that 
this disorder resulted from exposure to ionizing radiation 
more than 50 years ago.  With regard to the appellant' own 
contention that the melanoma is the result of either the 
veteran' active service or his exposure to radiation, the 
U.S. Court of Appeals for Veterans Claims has made clear that 
a lay person is not competent to provide evidence in matters 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  The appellant is a lay person, and 
lacks the medical expertise for her opinion in this matter to 
be competent medical evidence.  As it has been found that the 
fatal melanoma was not related to the veteran' active 
service, the preponderance of the evidence is against the 
claim of service connection for the cause of the veteran' 
death.  Accordingly, it must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

